Citation Nr: 0126495	
Decision Date: 11/19/01    Archive Date: 11/27/01

DOCKET NO.  95-06 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased schedular disability rating 
for a Depressive disorder with anxiety, a residual of a 
subarachnoid hemorrhage (SAH), currently rated 30 percent 
disabling.  

2.  Entitlement to an increased schedular disability rating 
for diminished sensation of the face in the distribution of 
the trigeminal nerve, a residual of a SAH, currently rated 
10 percent disabling.  

3.  Entitlement to an increased schedular disability rating 
for chondromalacia of the right knee, currently rated 
10 percent disabling.  

4.  Entitlement to an increased schedular disability rating 
for chondromalacia of the left knee, currently rated 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active military service from October 1988 
to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Boston, MA, and 
Manchester, NH, Regional Offices (ROs) of the Department of 
Veterans Affairs (VA).  Because the appellant is now an 
employee of the Boston RO, the Manchester RO currently has 
jurisdiction over the claims file.  

By unappealed rating action dated in October 1991, service 
connection for the residuals of a SAH and for bilateral 
chondromalacia of the knees was established, and an initial 
10 percent schedular disability rating was assigned for each 
disability.  The present appeal arises, from an April 1993 
and subsequent rating actions which ultimately assigned a 
schedular rating of 30 percent for a Depressive disorder with 
anxiety and a 10 percent schedular rating for diminished 
sensation of the face, both as residuals of a SAH; and which 
assigned a separate 10 percent schedular rating for 
chondromalacia of each knee.  Ratings were assigned from June 
1992, the date of the reopened claim, or earlier.  After 
giving appropriate consideration to the holding of the U. S. 
Court of Appeals for Veterans Claims (hereinafter the Court) 
in Fenderson v. West, 12 Vet. App. 119 (1993), the Board has 
concluded that the issues currently on appeal will be 
considered for the entire appeal period, as has been done by 
the RO.

The present appellate decision by the Board decides the 
appeal only with respect to the second issue listed on the 
cover page.  The issues pertaining to the rating of the 
appellant's psychiatric disability and both knees are the 
subject of the Remand portion of this decision due, in part, 
to the enactment in November 2000, while this case was still 
before the RO, of the Veterans' Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law, which was subsequently codified at 38 U.S.C.A. §§ 5100-
5107 & § 5126 (West Supp. 2001), eliminates the concept of a 
well-grounded claim and redefines the obligations of VA with 
respect to the duty to assist claimants and includes an 
enhanced duty to notify claimants as to the information and 
evidence necessary to substantiate a claim.  Federal 
regulations implementing the VCAA were recently published in 
final form.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326).  In the present case, the RO did not deny the claims 
currently on appeal as not well-grounded and so did not 
explicitly mention the provisions of the VCAA; nevertheless, 
at least as pertains to the one issue decided by the Board 
herein, VA's duties under that statute have been fulfilled.  

First, under the VCAA, VA has a duty to notify the appellant 
and his representative of any information and evidence needed 
to substantiate and complete a claim.  The appellant was 
notified by means of a statement of the case and supplements 
thereto of the evidence needed to substantiate his claims.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate these claims.  The 
appellant has not referenced any unobtained evidence that 
might aid the increased rating claim concerning the partial 
paralysis of the trigeminal nerve at issue or that might be 
pertinent to the bases for the denial of this increased 
rating claim.  The RO accorded the appellant several complete 
medical examinations with respect to this increased rating 
claim which thus describe in sufficient detail the 
appellant's symptoms relevant to the increased rating claim 
concerning the appellant partial facial paralysis.  

In the circumstances of this case, a remand pertaining to the 
increased rating claim concerning partial paralysis of the 
trigeminal nerve would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App, 540, 5456 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its 
duties to inform and assist the appellant as to this claim.  
Further development and the further expending of VA's 
resources is not warranted as to this claim.  

Although the provisions of 38 C.F.R. § 3.321(b)(1) concerning 
extraschedular disability ratings were cited to the appellant 
in one or more of the supplemental statements of the case, 
neither the appellant nor his local representative advanced 
any arguments or assertions concerning entitlement to 
extraschedular consideration; consequently, the RO does not 
appear to have considered the question.  However, in the 
Appellant's Brief, prepared in Washington, D.C. and submitted 
to the Board in October 2001, entitlement to extraschedular 
consideration was advanced on behalf of the appellant for the 
first time and apparently without the appellant's knowledge.  
The Board is precluded from assigning an extraschedular 
rating in the first instance.  Floyd v. Brown, 9 Vet. App. 
88, 95 (1996).  Thus, if the appellant seriously wishes to 
raise the question of a possible referral of one or more of 
his increased rating claims to the VA Central Office for 
extraschedular consideration, he or his representative should 
write to the Adjudication Officer at the RO and clearly state 
such a request and the underlying rationale for that request.  

Service connection has already been established for a 
depression and postsurgical scar on the right side of the 
appellant's skull, rated 10 percent disabling.  However, the 
appellant claims that, in addition to this depressed area and 
scar, he has several holes in his skull from the drills used 
during his craniotomy in service, which he believes are 
compensable under 38 C.F.R. § 4.71a, Code 5296 for loss of 
part of the skull.  See, e.g., the appellant's letter dated 
May 25, 1999.  The Board notes that a VA examination of the 
appellant's skull in June 1999, including x-ray studies of 
the skull and color photographs, established that there was 
no loss of bony substance from the skull.  The present record 
does not reflect competent medical evidence received from the 
appellant to contradict the findings reported on the June 
1999 VA skull examination.  That issue is not otherwise 
before the Board.

During the rather lengthy course of the present appeal, 
service connection has also been established for headaches as 
a residual of the SAH in service, rated 10 percent disabling; 
and for simple partial seizures of taste and smell, rated 
40 percent disabling, as secondary to the SAH in service.  
Service connection for bilateral ulnar nerve entrapment 
syndrome, noncompensably rated, is also in effect.  


FINDING OF FACT

The appellant has a mild-to-moderate incomplete paralysis of 
the fifth (trigeminal) cranial nerve on the right as a result 
of the SAH in service.  


CONCLUSION OF LAW

Entitlement to a schedular disability rating in excess of 
10 percent for diminished sensation of the face in the 
distribution of the trigeminal nerve, a residual of a SAH,  
is not established.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.124a, Code 8205 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with regard 
to that disorder, the primary concern in a claim for an 
increased evaluation for a service-connected disability is the 
present level of disability.  The Court has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Disability stemming from a hemorrhage from the blood vessels 
in the brain will be rated 100 percent disabling for a period 
of six months; thereafter, rate the residuals with a minimum 
rating of 10 percent.  38 C.F.R. § 4.124a, Code 8009 (2001).  
Since the appellant's SAH occurred in May 1990, the six-month 
period of total disability under the preceding regulation 
expired in November 1990 while he was still on active duty.  
A VA disability rating for compensation purposes cannot be 
assigned until the individual is separated from active 
service.  38 C.F.R. § 3.400(b)(2).  

Increased Rating for Diminished Sensation of the Face in the 
Distribution of the Trigeminal Nerve, a Residual of a SAH

The Rating Schedule provides that an incomplete, moderate 
paralysis of the fifth (trigeminal) cranial nerve shall be 
rated 10 percent disabling; a severe incomplete paralysis 
warrants a 30 percent rating; and complete paralysis of this 
nerve warrants a 50 percent schedular rating.  38 C.F.R. 
§ 4.124a, Code 8205 (2001).  

A longitudinal review of the evidence of record has disclosed 
that, on May 27, 1990, while serving on active duty, the 
appellant suffered a SAH due to an aneurysm of the anterior 
communicating artery.  He underwent a right frontal craniotomy 
for clipping the aneurysm.  Postoperatively, he had some 
initial difficulties, but his recovery has been described as 
"astonishingly rapid (his hospital stay was less than three 
weeks) and comprehensive...."  See the report of a 
Neuropsychological Evaluation of the appellant at the Boston 
VA Medical Center in April and May 1992.  Similarly, another 
VA psychiatric examiner in September 1992 reported that the 
appellant had "miraculously...recovered very many full 
functions."  It would seem, therefore, that the appellant has 
in general had an unexpected but remarkably complete recovery 
from his SAH and brain surgery in service.  

As pertains to the claim seeking an increased rating for 
diminished sensation of the face, a mild left facial weakness 
and diminution of pinprick sensation in the left maxillary 
division of the trigeminal nerve was reported by a military 
Medical Evaluation Board in March 1991, following the 
appellant's surgery for a SAH in October 1990.  

On the initial VA post-service medical examination in August 
1991, the appellant complained of a "funny sensation" in 
the right mandibular area, stating that it felt "almost 
asleep."  He reportedly felt that his smile was not even on 
the right side and had grown a mustache to help hide this.  
Neurological examination disclosed that cranial nerves 2-12 
were intact, although the appellant complained of a 
"different" sensation when his face was palpated in the 
distribution of the second division of the trigeminal nerve 
on the right.  The examiner then reported that there were no 
significant neurological findings at this time except for 
"possibly a slightly decreased sensation in the distribution 
of the second division of the trigeminal nerve on the 
right."  No motor or functional impairment was otherwise 
described.

VA outpatient treatment records dating from January-May 1992 
reflect no relevant complaints or treatments.  Neurological 
testing in March 1992 again indicated that cranial nerves 2-
12 were normal.  

On a September 1992 VA examination for residuals of a brain 
injury, the appellant complained that the feelings on the 
left side of his face were different than those on the right 
side.  Neurological examination at this time disclosed a 
hypalgesia over the right first and second division of the 
fifth (trigeminal) cranial nerve.  Similar complaints and 
findings were reported on the next VA brain injury 
examination of the appellant in November 1994.  No other 
motor or functional loss was described.

The report of a VA general medical examination of the 
appellant in April 1995 reflects no relevant complaints by 
the appellant, and cranial nerves 2-12 were reportedly intact 
at this time.  

The current evidentiary record, which includes VA medical 
examinations and both VA and private outpatient treatment 
reports dating through at least mid-2000, reflects no further 
relevant complaints or clinical findings pertaining to the 
service-connected diminished sensation of the face.  

The medical evidence of record establishes that the appellant 
has at times exhibited a mild-to-moderate incomplete 
paralysis of the fifth (trigeminal) cranial nerve on the 
right which is consistent with a 10 percent schedular rating 
under Diagnostic Code 8205 of the Rating Schedule.  On the 
other hand, neurological testing has frequently indicated 
that the fifth cranial nerve is intact or normal.  There is 
no competent medical evidence of record which is consistent 
with a severe degree of incomplete paralysis of the 
trigeminal nerve, which is required for the next higher 
schedular rating of 30 percent for this disability.  As 
noted, no other functional or motor loss, reflecting more 
significant nerve impairment has been described.  
Accordingly, the current 10 percent schedular rating for this 
service-connected disability is affirmed on appeal.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4 , whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  The Board has 
found no section that provides a basis upon which to assign a 
higher schedular disability evaluation.  


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a schedular disability rating in excess of 
10 percent for diminished sensation of the face in the 
distribution of the trigeminal nerve, a residual of a SAH, is 
not established.  To this extent, the appeal is denied.  


REMAND

The most recent VA outpatient treatment records pertaining to 
the service-connected knee disabilities which have been 
incorporated into the claims file include entries dated 
February 9 and June 30, 1999, in which arthroscopic 
examinations of the knees were recommended by the treating VA 
physician.  In a letter dated May 25, 1999, the appellant 
specifically requested that the RO wait until the results of 
these arthroscopic procedures were available before sending 
the appeal to the Board.  Unfortunately, the record currently 
certified to the Board does not indicate whether these 
arthroscopic examinations of the knees were performed on the 
appellant and, if so, what the results were.  Since the 
appellant specifically asked that this evidence be 
considered, the Board does not believe that it would be 
proper under the VCAA to proceed with appellate review of 
these two claims without first clarifying the situation 
pertaining to the projected knee arthroscopes.  

In addition, the RO's determination that a schedular 
disability rating in excess of 30 percent is not warranted 
for the service-connected psychiatric disability has not 
included either a discussion or evaluation of a VA medical 
Progress Note dated February 3, 2000 in which the appellant's 
treating VA psychiatrist stated that the appellant's "mood 
and acquired personality changes due to the brain injury in 
1990 has [sic] severely effected [sic] his ability to 
function and maintain social relationships."  The Board 
notes that this medical conclusion is contrary to much of the 
other medical evidence of record, which generally indicates 
that the appellant has had an "astonishingly rapid...and 
comprehensive" recovery from the SAH in service; that most 
of his subjective psychiatric complaints regarding memory 
impairment, etc. have not been confirmed by objective 
findings, including extensive testing; and that he has been 
able to compensate to a remarkable degree for the limitations 
imposed upon him by his SAH in service.  

It is further reported in the current record that many of the 
appellant's characteristics which result in social impairment 
pre-dated his military service and the SAH which occurred 
therein.  See, e.g., VA Neuropsychology Note dated July 22, 
1992.  The evidence of record also indicates that, since his 
medical discharge from service in 1991, the appellant has 
successfully pursued and obtained an undergraduate college 
degree (although under special circumstances to accommodate 
his limitations) and has been gainfully employed by VA for a 
number of years.  It appears to the Board that the current 
evidentiary conflict regarding the degree of psychiatric 
impairment resulting from the 1990 SAH must be resolved 
before further appellate consideration of this claim would be 
appropriate.  

The VA physician further stated in his February 2000 Progress 
Note that the appellant has both a mood disorder and an 
acquired personality disorder due to the SAH in service, 
leading to the question of whether service connection for an 
acquired personality disorder is warranted in this case.  

Accordingly, this appeal is remanded to the RO for the 
following further development:  

1.  The RO should review the claims file 
and ensure that all additional 
evidentiary development action required 
by the VCAA is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of VCAA (as codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001)) are satisfied.  The RO 
should also refer to the recent Federal 
Regulations that have been subsequently 
provided.  At a minimum, the RO should 
obtain and incorporate into the claims 
file copies of all VA outpatient and 
inpatient treatment records dated after 
June 1999; and specifically clarify 
whether suggested arthroscopic 
examinations of both knees were ever 
accomplished.  

2.  In addition, the RO should (if 
possible) contact the VA staff 
psychiatrist who signed the Progress Note 
of February 3, 2000 and request that this 
individual submit any testing results or 
other objective evidence to support his 
reported conclusion that the appellant's 
service-connected psychiatric problems 
have "severely" affected his ability to 
function.  Subsequently, the RO should 
refer the entire claims file to a Board 
of at least two other VA staff 
psychiatrists and request that this Board 
reconcile the conflicting information of 
record concerning the degree of 
industrial and social impairment 
resulting from the service-connected 
psychiatric disability.  Another VA 
psychiatric examination of the appellant 
is not required unless deemed to be 
necessary by the Board of psychiatrists 
to resolve the conflicting evidence 
already of record.  

3.  After all necessary evidentiary 
development has been accomplished, the RO 
should review all of the relevant 
evidence and readjudicate the claims 
remaining in appellate status, including 
the question of entitlement to service 
connection for an acquired personality 
disorder.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is so informed, but he may furnish 
additional evidence and/or argument on the remanded matters 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals





 


